Order entered March 3, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00636-CR

                         MILLAGE, CEDRIC DERRELL, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 366-80247-07

                                             ORDER
       Before the Court is appellant’s “motion requesting copy of oral argument.” The motion

is DENIED.

       In his motion, appellant also asks the Court to provide him with specific pages from the

clerk’s record. The Court does not provide parties with select pages from the clerk’s record. If

appellant desires to obtain a copy of the entire clerk’s record, he may send a letter to Lisa Matz,

Clerk of the Court, 600 Commerce Street, Second Floor, Dallas, Texas 75202. The clerk’s

record is available for purchase at a cost of $0.10 per page.



                                                       /s/      CRAIG STODDART
                                                                JUSTICE